Ex. 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS JUNE TRAFFIC DALLAS, TEXAS – July 8, 2011 – Southwest Airlines Co. (NYSE: LUV) today reported June 2011 traffic results for Southwest Airlines and AirTran Airways.AirTran Airways became a wholly owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, the Company is providing combined traffic results for Southwest Airlines and AirTran Airways for periods prior to the acquisition date.See the accompanying tables for combined and individual results. The Company flew 9.6 billion revenue passenger miles (RPMs) in June 2011, compared to 9.0 billion combined RPMs flown in June 2010, an increase of 7.5 percent.Available seat miles (ASMs) increased6.2 percent to 11.5 billion from the June 2010 combined level of 10.8 billion.The load factor for June 2011 was 83.9 percent, compared to the combined load factor of 82.8 percent in June 2010. For June 2011, Southwest Airlines’ passenger revenue per ASM (excluding AirTran Airways) is estimated to have increased approximately five percent as compared to June 2010. For the second quarter 2011, the Company flew 27.6 billion combined RPMs, compared to 25.4 billion combined RPMs flown for the same period in 2010, an increase of 8.8 percent.The combined second quarter 2011 ASMs increased 6.0 percent to 33.6 billion, compared to the combined level of 31.7billion for the same period in 2010.The combined second quarter 2011 load factor was 82.2 percent, compared to the combined load factor of 80.1 percent for the same period in 2010. For the first half of 2011, the Company flew 51.4 billion combined RPMs, compared to 46.9 billion combined RPMs flown for the same period in 2010, an increase of 9.4 percent.The combined year-to-date ASMs increased 6.5 percent to 63.9 billion in 2011, compared to the combined level of 60.0billion for the same period in 2010.The combined year-to-date load factor was 80.4 percent, compared to the combined load factor of 78.2 percent for the same period in 2010. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE COMBINED TRAFFIC STATISTICS JUNE SECOND QUARTER YEAR-TO-DATE CHANGE CHANGE CHANGE Revenue passengers carried % % % Enplaned passengers % % % Revenue passenger miles (000) % % % Available seat miles (000) % % % Load factor % % 1.1 pts. % % 2.1 pts. % % 2.2 pts. Average length of haul % % % Trips flown % % % SOUTHWEST AIRLINES PRELIMINARY COMPARATIVETRAFFIC STATISTICS JUNE SECOND QUARTER YEAR-TO-DATE CHANGE CHANGE CHANGE Revenue passengers carried % % % Enplaned passengers % % % Revenue passenger miles (000) % % % Available seat miles (000) % % % Load factor % % 1.6 pts. % % 2.6 pts. % % 2.5 pts. Average length of haul % % % Trips flown % % % AIRTRAN AIRWAYS PRELIMINARY COMPARATIVETRAFFIC STATISTICS* JUNE SECOND QUARTER YEAR-TO-DATE CHANGE CHANGE CHANGE Revenue passengers carried % % % Enplaned passengers % % % Revenue passenger miles (000) % % % Available seat miles (000) % % % Load factor % % (1.1) pts. % % 0.4 pts. % % 0.9 pts. Average length of haul % % % Trips flown % % % *AirTran Airways' traffic statistics have been adjusted to conform to Southwest Airlines' presentation.
